—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Richmond County (Lebowitz, J.), dated October 30, 2000, which granted the plaintiff’s motion pursuant to CPLR 4404 (a) to set aside a jury verdict in favor of the defendant as against the weight of the evidence and for a new trial.
Ordered that the order is reversed, on the law, with costs, the motion is denied, the verdict is reinstated, and the matter is remitted to the Supreme Court, Richmond County, for the entry of an appropriate judgment.
The Supreme Court erred in concluding that the verdict in favor of the defendant was against the weight of the evidence. A jury verdict should not be set aside unless it could not have been reached on any fair interpretation of the evidence (see, Cohen v Hallmark Cards, 45 NY2d 493, 499; Ruscito v Early, 253 AD2d 461; Nicastro v Park, 113 AD2d 129). Contrary to the plaintiff’s contention, the verdict that the defendant was not negligent in the operation of his vehicle at the time an unidentified assailant threw fireworks into the front passenger seat of the vehicle was based on a fair interpretation of the evidence (see, Dillman v Bohemian Citizens Benevolent Socy., 227 AD2d 434; Mee-Hsiang Lee v 69 Mott St. Corp., 257 AD2d 453). Krausman, J. P., S. Miller, McGinity and Schmidt, JJ., concur.